Name: Commission Regulation (EC) No 19/94 of 6 January 1994 re-establishing the preferential customs duty on imports of small-flowered roses originating in Israel
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 5/4 Official Journal of the European Communities 7. 1 . 94 COMMISSION REGULATION (EC) No 19/94 of 6 January 1994 re-establishing the preferential customs duty on imports of small-flowered roses originating in Israel down detailed rules for the application of these arrangements ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 Q, as amended by Regulation (EC) No 3528/93 (8), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies whereas detailed rules on the application and determination of these conversions were set by Commission Regulation (EEC) No 1068/93 (9); Whereas the preferential customs duty fixed for small ­ flowered roses originating in Israel by Regulation (EEC) No 2604/93 was suspended by Commission Regulation (EC) No 6/94 (10) ; Whereas on the basis of price recordings made as specified in Regulations (EEC) No 4088/87 and (EEC) No 700/88 it must be concluded that the requirement for reintroduction of the preferential customs duly laid down in the last subparagraph of Article 2 (3) of Regulation (EEC) No 4088/87 is met for small-flowered roses originating in Israel ; whereas the preferential customs duty should be reintroduced, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan and Morocco ('), as amended by Regulation (EEC) No 3551 /88 (2), and in particular Article 5 (2) (b) thereof, Whereas Regulation (EEC) No 4088/87 fixes conditions for the application of a preferential customs duty on large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports of fresh cut flowers into the Community ; Whereas Council Regulation (EEC) No 2604/93 (') opens and provides for the administration of Community tariff quotas for cut flowers and flower buds, fresh, originating in Cyprus, Jordan, Morocco and Israel ; Whereas Article 2 (3) of Regulation (EEC) No 4088/87 stipulates that the preferential customs duty shall be re-established for a given product of a given origin if the prices of the imported product (full rate customs duty not deducted) are, for at least 70 % of the quantities for which prices are available on representative Community import markets, not less than 85 % of the Community producer price for a period, calculated from the actual date of suspension of the actual preferential customs duty,  of two successive market days, after suspension pursuant to Article 2 (2) (a) of that Regulation,  of three successive market days, after suspension pursuant to Article 2 (2) (b) of that Regulation ; Whereas Commission Regulation (EEC) No 2890/93 (4) fixed Community producer prices for carnations and roses for application of the arrangements for importation from the countries in question ; Whereas Commission Regulation (EEC) No 700/88f), as last amended by Regulation (EEC) No 2917/93 (6), laid HAS ADOPTED THIS REGULATION : Article 1 For imports of small-flowered roses (CN codes ex 0603 10 11 and ex 0603 10 51 ) originating in Israel the preferential customs duty set by Regulation (EEC) No 2604/93 is re-established. Article 2 This Regulation shall enter into force on 7 January 1994. (') OJ No L 382, 31 . 12. 1987, p. 22 . O OJ No L 387, 31 . 12. 1992, p. 1 . (J) OJ No L 311 , 17. 11 . 1988 , p . 1 . (3) OJ No L 239, 24. 9 . 1993, p . 1 . 0 OJ No L 263, 22. 10 . 1993, p . 10 . 0 OJ No L 72, 18 . 3 . 1988 , p. 16. (*) OJ No L 320, 22. 12. 1993, p . 32. 0 OJ No L 108, 1 . 5 . 1993, p. 106. H OJ No L 3, 5 . 1 . 1994, p. 3 .( ¢) OJ No L 264, 23. 10 . 1993, p. 33 . 7. 1 . 94 Official Journal of the European Communities No L 5/5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 January 1994. For the Commission Rene STEICHEN Member of the Commission